Citation Nr: 0105024	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 2, 1997, 
for a 10 percent rating for residuals of a fractured right 
elbow (minor).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1964.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).

Historically, the record shows that in August 1997 the RO 
denied a compensable rating for residuals of a fractured 
right elbow.  Thereafter, the veteran perfected an appeal of 
this issue.  In April 1999, the Board remanded the case to 
the RO for further development.  Following the development, 
the RO, in a September 1999 rating action, increased the 
rating for the service-connected right elbow disability to 10 
percent from April 2, 1997.  In an appeal status form dated 
in October 1999, the veteran indicated that he was satisfied 
with the 10 percent rating assigned, but disagreed with the 
effective date of the award.  He subsequently perfected an 
appeal as to the effective date of the 10 percent rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a June 1993 rating decision, the RO granted service 
connection for residuals of a fractured right elbow, 
evaluated as noncompensably disabling from March 22, 1993; 
after notification of his appellate and procedural rights, 
the veteran did not file an appeal.  

3.  A claim for an increased rating for the service-connected 
right elbow disability was received by VA on March 28, 1997.  

4.  It was not factually ascertainable that an increase in 
disability had occurred in the year prior to March 28, 1997. 


CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2000).  

2.  The criteria for an effective date of March 28, 1997, for 
a 10 percent rating for residuals of fractured right elbow 
are met.  38 U.S.C.A. § 5110 (West 1991 & Supp 2000); 
38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his original claim for service connection 
for residuals of fractured right elbow in March 1993.  In a 
July 1993 rating decision, the RO granted service connection 
for residuals of fractured right elbow, evaluated as 
noncompensably disabling from March 22, 1993.  That month, 
the RO notified the veteran of the decision and his appellate 
and procedural rights, but he did not file an appeal.  As 
such, the determination is final.  38 U.S.C.A. § 7105.

A claim (VA Form 21-4138, Statement in Support of Claim) for 
an increased rating for the service-connected right elbow 
disability was received by the RO on April 2, 1997.  A date 
stamp on the front of this form indicates that it was 
received at the VA outpatient clinic (OPC) in Lawton, 
Oklahoma on March 28, 1997. 

In a September 1999 rating decision, the RO increased the 
rating for right elbow disability to 10 percent from April 2, 
1997.  


The veteran testified before a hearing officer at the RO in 
March 2000.  See March 2000 hearing transcript.  

The veteran contends that the effective date of the 10 
percent rating should be in March 1993, the date of his 
original claim.  Importantly, his contention overlooks the 
fact that the RO's July 1993 decision became final when he 
failed to file a timely appeal.  See 38 U.S.C.A. § 7105(c).  

Applicable regulations provide that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2); see also 38 U.S.C.A. § 
5110(b)(2).  In this case, although the veteran's claim for 
increase was date stamped as being received by the RO on 
April 2, 1997, the document clearly shows that it was 
received at the VA OPC in Lawton, Oklahoma on March 28, 1997.  
As such, the Board finds that March 28, 1997 is the date of 
receipt of the claim.  

The regulation, however, provides for an effective date prior 
to the date that the claim of increased compensation was 
received, if evidence dated within one year prior to the date 
of receipt shows that a higher rating is warranted; in such 
instances, the date of such evidence, and not the date of 
receipt, is the appropriate effective date.

In the instant case, the evidence of record in the year prior 
to March 28, 1997, makes no reference to the right elbow.  
Accordingly, the proper effective date for the 10 percent 
rating for residuals of fractured right elbow is March 28, 
1997.  38 C.F.R. § 3.400(o)(2).  



ORDER

Entitlement to an effective date of March 28, 1997, for a 10 
percent rating for residuals of fractured right elbow is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

